Citation Nr: 0717559	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Whether new and material evidence has been obtained to 
reopen the veteran's previously denied service connection 
claim for a neck disorder.  

2.	Whether new and material evidence has been obtained to 
reopen the veteran's previously denied service connection 
claim for a headache disorder.  

3.	Service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran served on active duty between December 1951 and 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.	VA denied service connection for neck pain and headache 
disorders in a January 1957 rating decision, which became 
final as the veteran did not appeal the decision.  

2.	In April 1974, the veteran filed claims to reopen his 
service connection claims for neck pain and headache 
disorders.  

3.	In an unappealed January 1975 decision, the Board denied 
the veteran's April 1974 claims for service connection for 
neck pain and headache disorders.      

4.	In October 2004, the veteran filed claims to reopen his 
service connection claims for neck and headache disorders, 
and filed an original service connection claim for a left 
shoulder disorder.  

5.	In the December 2004 rating decision currently on appeal, 
the RO denied the veteran's October 2004 claims.  

6.	The veteran has submitted new and material evidence to 
reopen his service connection claims for neck and headache 
disorders.    

7.	VA service connected the veteran for malaria in April 
1954.   

8.	The veteran's neck disorder is not related to service, or 
to a service-connected disorder.      

9.	The veteran's headache disorder is not related to service, 
or to a service-connected disorder.      

10.	The veteran's left shoulder disorder 
is not related to service, or to a service-connected 
disorder.      
    

CONCLUSIONS OF LAW

1.	A January 1957 rating decision that denied the veteran's 
claims for service connection for neck and headache disorders 
is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2006).   

2.	A January 1975 Board decision that denied the veteran's 
claims for service connection for neck and headache disorders 
is final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 
(2006).   

3.	New and material evidence has been submitted to reopen the 
claim of service connection for a neck disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     

4.	New and material evidence has been submitted to reopen the 
claim of service connection for a headache disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     

5.	A neck disorder was not incurred in or aggravated by 
active service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1111, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2006).  

6.	A headache disorder was not incurred in or aggravated by 
active service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1111, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2006).  

7.	A left shoulder disorder was not incurred in or aggravated 
by active service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1111, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for neck, headache, 
and shoulder disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in October 2004 and April 2005.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate the claims.  VA requested 
from the veteran relevant evidence, or information regarding 
evidence which VA should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
in the October 2004 letter, VA provided notification to the 
veteran prior to the initial adjudication of his claims in 
December 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of effective dates for the 
award of VA benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran is rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be noted below, the veteran's claims will be denied.  
So the veteran will not be negatively affected by the lack of 
notice regarding effective dates as no effective date will be 
assigned.  In sum, the Board finds that VA satisfied VCAA 
notification requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  And the RO provided the 
veteran with compensation examinations for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Claims to Reopen Claims for Service Connection

In January 1957, VA denied the veteran's original service 
connection claims for neck and headache disorders.  The 
veteran did not appeal this decision.  This decision became 
final therefore.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2006).  The veteran again filed service 
connection claims for neck and headache disorders in April 
1974.  In these claims, the veteran asserted that service 
aggravated pre-service neck and headache disorders.  In 
January 1975, the Board denied these claims in a decision the 
veteran did not appeal.  That decision became final as well.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

The veteran filed claims to reopen these service connection 
claims again in October 2004.  In these claims, the veteran 
asserted that current neck and headache disorders directly 
relate to an injury he incurred to his head during active 
duty - service medical records indicate that the veteran cut 
his head on a wooden beam in his barracks in April 1953 (the 
veteran expanded this claim in March 2005, claiming that 
service-connected malaria relates to his neck disorder).  In 
the December 2004 rating decision on appeal, VA again denied 
the claims.        

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claims here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final January 1975 Board decision which 
denied the veteran's service connection claims for neck and 
headache disorders.      

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final January 1975 Board decision 
with the evidence obtained since then.  The relevant evidence 
in January 1975 consisted of the veteran's statements, 
service medical records showing pre-service complaints of 
headache and neck pain, service medical records showing a 
laceration to the scalp in April 1953, VA treatment records, 
a June 1953 letter from a private physician indicating 
treatment for malaria and symptoms including neck pain, 
December 1956 and April 1974 VA medical reports diagnosing 
the veteran with headaches, neck pain, and cephalgia, and lay 
statements from the veteran's friends and a family member 
attesting to the veteran's complaints of neck and headache 
pain following service.  

In sum, this evidence demonstrated that the veteran incurred 
malaria during service, cut his scalp during service, and had 
complained of neck and headache pain before service and 
following service for many years.  But none of this evidence 
related the veteran's January 1975 complaints of pain to 
service.  See 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309.  
As such, the Board denied the veteran's service connection 
claims for neck and headache disorders in January 1975.  
Again, this decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
evidence that has been added to the record since the final 
January 1975 Board decision.  Since that decision, the RO has 
received additional statements from the veteran, private 
medical treatment records reflecting diagnoses of cervical 
spine and migraine disorders, an October 2001 letter from the 
veteran's private physician describing the veteran's neck and 
headache disorders and their history, a July 2004 letter from 
the veteran's private physical therapist stating that the 
veteran's in-service scalp injury could be related to his 
current neck and headache disorders, a November 2004 VA 
compensation examination report finding current neck and 
headache disorders and finding these disorders unrelated to 
service, another letter from the veteran's physical 
therapist, dated in March 2005, stating that the in-service 
scalp laceration definitely related to the current disorders, 
and an April 2005 VA compensation examination report finding 
neck and headache disorders but finding the disorders 
unrelated to service.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the January 1975 final 
Board decision.  Moreover, the Board finds the private 
physical therapist's July 2004 and March 2005 nexus letters 
to be material as well.  These letters relate to the central 
unestablished fact necessary to substantiate the veteran's 
service connection claim here - that his headaches and his 
neck disorder relate to the documented in-service laceration 
to the scalp in April 1953.  This medical nexus evidence was 
lacking prior to the January 1957 and January 1975 final 
decisions, but is now part of the record.  This evidence is 
therefore not only new, but is material as well.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for headaches is granted, as is the claim to reopen the 
service connection claim for a neck disorder.    

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a reopened 
claim, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  

The Board finds that the veteran has been provided adequate 
notice and assistance here, and therefore finds a decision 
appropriate at this time.  As noted earlier in Part I of this 
decision, the RO has sufficiently satisfied VCAA requirements 
in this matter.  Moreover, the veteran was afforded the 
opportunity to appear before a hearing, which he declined in 
his July 2005 VA Form I-9.  

III.  The Merits of the Claims for Service Connection

As already stated, the veteran claims that current neck and 
headache disorders relate to a laceration to his scalp from 
hitting a beam in his barracks while stationed in Korea in 
April 1953.  He claims that his neck disorder relates to his 
service-connected malaria.  He claims that a left shoulder 
disorder relates to the in-service injury.  And he has 
claimed that service aggravated pre-service neck and headache 
disorders.  

Again, service connection for VA compensation purposes will 
be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2005).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

In this matter, the Board finds that the veteran has current 
headache, neck, and left shoulder disorders.  September 2003 
private x-rays noted cervical spondylosis with acute flare 
up, September 2003 private Magnetic Resonance Imaging (MRI) 
noted cervical degenerative changes, various private medical 
records and reports note the veteran's headaches, a November 
2004 VA examiner found the veteran with neck, head, and 
shoulder pain secondary to degenerative changes, and a March 
2005 VA examiner diagnosed the veteran with headaches, and 
with degenerative changes in the neck and shoulders.  See 
38 C.F.R. § 3.303.      

As to whether these disorders relate to service, the Board 
notes that it must address several theories of entitlement to 
service connection here.  In various statements in the 
record, the veteran and his representative assert:  
presumptive service connection based on manifestation of 
symptomatology within one year of discharge from service (see 
38 C.F.R. §§ 3.307, 3.309); presumptive service connection 
based on incurrence during combat (see 38 U.S.C.A. § 1154); 
direct service connection (see 38 C.F.R. § 3.303); service 
connection based on aggravation of pre-service disorders (see 
38 C.F.R. §§ 3.304, 3.306); and secondary service connection 
based on a claimed relationship between neck pain and 
service-connected malaria (see 38 C.F.R. § 3.310).  The Board 
will address each of the veteran's theories of entitlement 
separately below.  

	Presumptive Service Connection Based on 38 C.F.R. 
§§ 3.307, 3.309 

Under 38 C.F.R. §§ 3.307, 3.309, arthritis may be presumed 
service connected if it manifests within one year of 
discharge from service.  The Board finds such a presumption 
unwarranted here because the earliest evidence of arthritis 
in the veteran's neck or shoulder is dated in the September 
2003 MRI.  As this is beyond the presumptive 12-month period 
following discharge in December 1953, presumptive service 
connection for neck and left shoulder arthritis would not be 
warranted under 38 C.F.R. §§ 3.307, 3.309.  

	Presumptive Service Connection Based on 38 U.S.C.A. 
§ 1154

In an August 2005 statement, the veteran's representative 
stated that the veteran incurred his disorders from combat.  
As such, the Board must consider here the presumption 
embedded in 38 U.S.C.A. § 1154(b) (West 2002).  38 U.S.C.A. § 
1154(b) provides that in the case of veterans of combat, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2006).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Board finds that the record preponderates 
against the assertion that the veteran incurred his scalp 
laceration while engaged in combat with the enemy, or that he 
engaged in combat with the enemy at any time.  

The veteran's DD Form 214 indicates no involvement with 
combat.  The veteran did not receive medals indicative of 
combat such as the Combat Infantrymans Badge or the Purple 
Heart Badge.  And the DD Form 214 indicates that the 
veteran's specialization was not in a combat-specific unit 
such as infantry, but rather, was in telephone line repair.  

The veteran's service medical records do not mention combat 
with the enemy.  Rather, the records indicate that the 
veteran injured his scalp while in his barracks.  

Nowhere in the record does the veteran assert that he engaged 
in combat or that he injured his scalp while engaged in 
combat.  In fact, the veteran told the April 2005 VA examiner 
that he injured his scalp while jumping up and hitting a 
wooden beam in his barracks.  

And previous VA rating decisions of record from 1954, 1957, 
and 1974 found that the veteran did not engage in combat.  

As such, the evidence preponderates against the 
representative's claim that the veteran engaged in combat.  
The veteran cannot be afforded the presumption to service 
connection noted under 38 U.S.C.A § 1154.  

	Direct Service Connection Under 38 C.F.R. § 3.303

In general, to establish service connection here, a claimant 
must submit medical evidence of a current disability, medical 
evidence of in-service incurrence of an injury or disease, 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As noted, the evidence demonstrates that the veteran 
currently has headache, neck, and left shoulder disorders.  
And despite the inapplicability here of presumptions 
addressed above, the record nevertheless demonstrates that 
the veteran sustained an injury to his head during service - 
as stated already, the service medical records document that 
the veteran cut his head in April 1953.  The record therefore 
satisfies the first and second elements of Pond.  Pond, 12 
Vet. App. at 346.    

But the Board finds service connection unwarranted here as 
the medical evidence of record preponderates against the 
veteran's claim that his in-service head laceration relates 
to his current headache, neck, and left shoulder disorders.  
Alemany v. Brown, 9 Vet. App. 518 (1996).  In short, the 
third element of Pond is not established here.  Pond, 12 Vet. 
App. at 346.     

As detailed in Part II of this decision, the record contains 
medical nexus evidence supporting and opposing the veteran's 
claims.  The veteran's private physical therapist stated 
clearly that the in-service head laceration "definitely" 
related to the current neck and headache disorders, while the 
two VA examiners - one who conducted an orthopedic 
examination and another who conducted a neurological 
examination - stated that service did not relate to the 
current disorders.  

The Board has closely reviewed these opinions and finds the 
VA opinions more persuasive and of more probative value than 
the private physical therapist's opinion.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  See 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

With regard to the physical therapist's supportive opinion, 
the Board notes that the examiner did not review the 
veteran's claims file.  And the examiner did not support his 
opinion with a rationale.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (supporting clinical data or other rationale should 
accompany medical opinion to meet required degree of medical 
certainty needed for a service connection finding).  The 
examiner merely described the veteran's current neck and head 
pain, noted the in-service injury, and reiterated the 
veteran's claim that these were related.    

By contrast, the VA examination reports and opinions address 
the orthopedic and neurological aspects of the veteran's 
disorders, both VA opinions are supported by rationales, and 
the November 2004 VA examiner reviewed the claims file.  

The November 2004 examiner stated that the fact that the 
veteran's in-service head laceration involved no other injury 
or disorder supported the notion that the current headaches 
and neck arthritis do not relate to the laceration.  
Moreover, the examiner stated that the veteran's shoulder 
disorder was not related to service, but related rather to 
the nonservice-connected neck arthritis.  

Likewise, the March 2005 VA examiner stated that, while 
arthritis can relate to trauma, it is likely that the 
veteran's problems stem from degenerative arthritis related 
to age.  After describing the specific nature of the 
veteran's degenerative arthritis in his neck, and the way in 
which this disorder impinges on nerves, the examiner stated 
that he is not aware of any studies that relate the veteran's 
disorders to traumatic arthritis.  The examiner, in stating 
that the veteran's in-service laceration was minor, noted 
that the veteran did not lose consciousness.  And this 
examiner directly criticized the private physical therapist's 
opinion, finding no basis for the assertion that a mild 
injury over 50 years earlier "definitely" related to 
current mild disorders.  

Based on the collective value of the medical nexus evidence, 
the Board finds that the evidence generated by the VA 
examiners is more persuasive, credible, and of more probative 
value than the supportive opinion by the physical therapist.  
See Evans and Owens, both supra.  As such, the Board finds 
the preponderance of the medical evidence against the 
veteran's claims that his in-service head laceration relates 
to his current headache, neck, and shoulder disorders.  Pond, 
12 Vet. App. at 346.    
        
        Aggravation of Pre-service Disorders Based on 38 C.F.R. 
§§ 3.304, 3.306

The veteran claimed in 1974 that service aggravated pre-
service headache and neck disorders.  Although the veteran 
did not reiterate his claims to aggravation in the October 
2004 claims to reopen, the Board nevertheless finds that this 
issue should be addressed.  

The record indicates that prior to service the veteran 
complained of head and neck disorders in September 1951 - in 
his enlistment report of medical history, the veteran claimed 
a history of:  headaches; arthritis; bone, joint, or other 
deformity; painful or trick shoulder; and swollen or painful 
joints.  Moreover, in the comments section of the report, the 
veteran stated, "neck is out of place and have 
headaches[.]"  In sum, the veteran maintained in 1951 that 
he had head and neck disorders prior to entering military 
service.  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306(b).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The first issue to address regarding aggravation is whether, 
in light of the veteran's statements in 1951, the veteran 
should be presumed to have been sound upon his entry into 
active service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
veteran will be considered to have been in sound condition 
when he entered service, except as to disorders noted at the 
time of his entry.  The term "noted" denotes only such 
disorders as are recorded in examination reports.  A reported 
history of pre-service existence of disorders recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The Board finds that the record does not indicate that the 
veteran had pre-service neck or headache disorders, and finds 
therefore that he must be presumed to have been sound upon 
his entry into service.  Though the veteran noted neck and 
head disorders in his history, the September 1951 report of 
medical examination found the veteran's neck and head to be 
normal, as did a December 1951 physical examination report.  
As such, a service connection claim based on aggravation 
cannot be sustained here - the sine qua non of such a claim 
(medical evidence of a pre-service disorder) is lacking.  38 
C.F.R. § 3.304.    

	Secondary Service Connection Based on 38 C.F.R. § 3.310

In March 2005, the veteran expanded his service connection 
claim for a neck disorder by claiming that his neck pain 
relates to service-connected malaria.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As already noted, the record clearly demonstrates that the 
veteran has a current neck disorder.  The record also 
demonstrates that the veteran has been service connected for 
malaria since April 1954.  38 C.F.R. § 3.310(a).    

The medical evidence addressing whether these two disorders 
are related consists of a June 1953 letter from the veteran's 
private physician, and the April 2005 VA compensation 
examination report.  

The June 1953 letter was written while the veteran served on 
active duty.  The private physician addressed his letter to 
the veteran's command to describe the veteran's treatment for 
malaria while the veteran visited home on leave.  In the 
letter, several symptoms such as neck pain are noted.  The 
letter does not expressly attribute a chronic neck disorder 
to malaria, however.  

The April 2005 VA compensation examiner found that the 
veteran did not have active malaria, had not had a recurrence 
of malaria for forty years, and that the veteran's current 
disorders are not due to malaria.  

Based on this evidence, the Board finds service connection on 
a secondary basis unwarranted.  The June 1953 letter noted 
neck pain, and merely described the symptoms the veteran was 
experiencing at that time.  Importantly, for purposes of 
service connection, pain is not a service-connected disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").  
By contrast, the April 2005 VA examiner specifically stated 
that today's neck disorder is not related to malaria.    

Hence, service connection is unwarranted for neck, headache, 
or left shoulder disorders.  These disorders cannot be 
presumptively service connected, directly service connected 
based on in-service incurrence or aggravation of pre-service 
disorders, or secondarily service connected based on service-
connected malaria.  See 38 U.S.C.A. §§ 1110, 1111, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2006).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection, and has reviewed the lay statements regarding the 
veteran's symptoms from colleagues and a relative.  While 
these statements may be viewed as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a neck disorder is reopened.  

2.	Service connection for a neck disorder is denied.  

3.	New and material evidence having been submitted, the claim 
for service connection for a headache disorder is reopened.  

4.	Service connection for a headache disorder is denied.  

5.	Service connection for a left shoulder disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


